Benedict, J.
This ivas an action brought by the owner of the Italian Bhip Ciampa Amelia to recover of the tug F. W. Vosburgh for damages sustained by that ship by coming into collision with the dredge Arizona, while in tow of the tug. As to most of the facts there is little dispute. The ship was being towed up the .Delaware river by the Vosburgh, on a hawser from 40 to 45 fathoms in length. The tide was strong flood, the wind fresh from the south-south-east, the night clear starlight. The dredge Arizona was anchored by spuds on Mifflin bar, in the middle of the river, with 250 yards of water, 20 feet deep, on each side. The tug approached the dredge from below, and passed the dredge to the westward. The ship in tow, as I think the evidence plainly shows, brought up upon one of the hawsers ol' the dredge, which ran from her stem toan anchor. When the ship caught on' the hawser, she was thereby caused to sheer suddenly to the starboard, and dragged by the tug into collision with the dredge, the bluff of her port bow striking the lower easterly corner of the dredge a violent blow.
The ease turns upon the question whether the ship followed the tug, and was towed by the tug so near the dredge as to bring her upon the *58hawser, and so dragged upon the dredge, or whether the ship, as she approached the dredge on a course to westward, suddenly, and of her own accord, sheeered to starboard, and thereby brought herself in contact with the dredge. ,Upon this question the weight of the evidence seems to me to be in favor of the ship. In my opinion, the collision arose from the attempt of the Vosburgh to pass from the east to the west side of the dredge, when so near the dredge that the ship, while following the tug, brought up upon the hawser leading aft from the dredge. The case contains much testimony going to show that for a mile or more below the dredge the course of the tug was to the west of the dredge, but estimates of distances in the night are always uncertain, and there is testimony in the case which, in my opinion, overcomes any evidence as to this distance, and warrants the conclusion that the collision was caused by the tug’s changing her course from the eastern side to the western side of .the dredge when she was so near the dredge that the ship, while following the tug, caught upon the dredge’s hawser, and so was brought in collision with the dredge. There must be a decree for the libelant, for an order of reference to ascertain the damages.